— Order, Supreme Court, New York County (Stephen G. Crane, J.), entered January 21, 1983, denying plaintiffs’ motion for a preliminary injunction and granting defendants’ cross motion for a change of venue to Westchester County, modified, on the law, the facts, and in the exercise of discretion, to grant the motion for a preliminary injunction, and otherwise affirmed, without costs. This is an action to recover the sum of $16,900, representing a down payment by the plaintiffs in connection with a contract for the purchase of the home of the defendants, Robert and Joy Licht. Pursuant to the contract the down payment has been held in escrow by the sellers’ attorney. The purchase was not completed for reasons that are sharply disputed. Alleging that the escrow agent has stated his intent to disburse half of the escrow funds to the Lichts, plaintiffs moved for a preliminary injunction pursuant to CPLR 6311 to restrain him from so doing. The defendants cross-moved pursuant to CPLR 511 (subd fb]) for an order to change the place of trial to Westchester County, alleging that the parties to the contract reside in Westchester County and that no party resides in New York County. Special Term denied the motion for a preliminary injunction and granted the cross motion to transfer the trial to Westchester County. We disagree with that part of the order that denied the motion for a preliminary injunction, and modify the order appealed from accordingly. Special Term was clearly correct in its statement of the general rule that parties moving for a preliminary injunction must demonstrate that they have no adequate legal remedy, will suffer irreparable injury if the injunction is not granted, have a clear right to the ultimate relief, and that a balancing of the equities favors their position. {Chrysler Corp. v Fedders Corp., 63 AD2d 567.) However, it has become increasingly accepted that these principles must be applied flexibly in terms of the underlying realities of the individual situation. (See Siegel, NY Prac, § 328.) At issue here is a sum of money held by the sellers’ lawyer as escrow funds under the contract of purchase. We think it clear that the status of these funds ought not to be altered during the pendency of this litigation. (See 7 A Weinstein-Korn-Miller, NY Civ Prac, par 6301.16.) Moreover, it has been adequately demonstrated that the Lichts are the subject of several undischarged judgments, raising a question as to whether or not they would be answerable for damages in the event the action terminated favorably to the plaintiffs. The possibility that plaintiffs might in that event recover from the Lichts’ lawyer for violation of his duties as an escrow agent does not seem to us as satisfactory a response to the realistic problem presented as an injunction that effectively maintains the status quo. Concur — Sandler, J. P., Carro and Alexander, JJ.; Asch and Féin, JJ., each dissent in a separate memorandum as follows: